Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-16-00460-CV

                                    Jason CAMPBELL,
                                  Appellant/Cross-Appellee

                                              v.

                                       Ben LUONG,
                                  Appellee/Cross-Appellant

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-10868
                      Honorable Solomon Casseb, III, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that one-half of the costs of appeal are taxed against appellant/cross-
appellee, Jason Campbell, and one-half of the costs of appeal are taxed against appellee/cross-
appellant, Ben Luong.

       SIGNED July 19, 2017.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice